NO. 12-17-00204-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 GEORGE JASON COLLIER,                           §      APPEAL FROM THE
 APPELLANT

 V.                                              §      COUNTY COURT AT LAW NO. 1

 THE STATE OF TEXAS,
 APPELLEE                                        §      ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       George Jason Collier appeals his conviction for driving while intoxicated. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant
filed a pro se response. We affirm.


                                         BACKGROUND
       Appellant was charged by information with driving while intoxicated. He pleaded “not
guilty,” and the matter proceeded to a bench trial. Ultimately, the court found Appellant “guilty”
as charged and assessed his punishment at confinement for sixty days, suspension of his driver’s
license for six months, and a $500 fine. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has reviewed the record and found no arguable grounds
for appeal. In compliance with High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.]
1978), Appellant’s brief contains a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced.1
         Appellant contends in his pro se response that (1) the trial court improperly excluded a
witness statement, (2) the evidence is insufficient to support his conviction, (3) he received
ineffective assistance of counsel at trial, and (4) his appellate counsel was ineffective.
         When faced with an Anders brief and a pro se response by an appellant, an appellate court
can either (1) determine that the appeal is wholly frivolous and issue an opinion explaining that it
has reviewed the record and finds no reversible error or (2) determine that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         After conducting an independent examination of the record, we find no reversible error and
conclude that the appeal is wholly frivolous. See id. Accordingly, we affirm the judgment of the
trial court.
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403,
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits and now grant counsel’s motion for leave to withdraw.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he must
either retain an attorney to file a petition for discretionary review on his behalf or he must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of this court’s judgment or the date the last timely motion for rehearing
was overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review


        1
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, and informed Appellant of his right to file a pro se response. 436
S.W.3d 313, 319 (Tex. Crim. App. 2014). We find no indication in the record that Appellant’s counsel took concrete
measures to facilitate Appellant’s review of the appellate record in accordance with Kelly, but there is indication
Appellant reviewed the appellate record and filed a pro se response thereafter. See id.


                                                          2
must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition
for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered October 17, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 17, 2018


                                         NO. 12-17-00204-CR


                                   GEORGE JASON COLLIER,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                            Appeal from the County Court at Law No. 1
                          of Angelina County, Texas (Tr.Ct.No. 16-0562)


                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.